Exhibit 10.5

INTELLECTUAL PROPERTY SECURITY AGREEMENT

This Intellectual Property Security Agreement is entered into as of December 29,
2006 by and between LONGVIEW FUND, LP AND ALPHA CAPITAL ANSTALT (collectively,
“Lender”) and IRVINE SENSORS CORPORATION, a Delaware corporation (“Grantor”).

RECITALS

A. Lender has agreed to make certain advances of money and to extend certain
financial accommodations to Grantor (the “Loans”) in the amounts and manner set
forth in that certain Loan and Security Agreement by and between Lender and
Grantor dated of even date herewith (as the same may be amended, modified or
supplemented from time to time, the “Loan Agreement”; capitalized terms used
herein are used as defined in the Loan Agreement). Lender is willing to make the
Loans to Grantor, but only upon the condition, among others, that Grantor shall
grant to Lender a security interest in certain Copyrights, Trademarks and
Patents to secure the obligations of Grantor under the Loan Agreement.

B. Pursuant to the terms of the Loan Agreement, Grantor has granted to Lender a
security interest in all of Grantor’s right, title and interest, whether
presently existing or hereafter acquired, in, to and under all of the
Collateral.

NOW, THEREFORE, for good and valuable consideration, receipt of which is hereby
acknowledged, and intending to be legally bound, as collateral security for the
prompt and complete payment when due of its obligations under the Loan Agreement
and all other agreements now existing or hereafter arising between Grantor and
Lender, Grantor hereby represents, warrants, covenants and agrees as follows:

AGREEMENT

To secure its obligations under the Loan Agreement and under any other agreement
now existing or hereafter arising between Grantor and Lender, Grantor grants and
pledges to Lender a security interest in all of Grantor’s right, title and
interest in, to and under its Intellectual Property Collateral (including
without limitation those Copyrights, Patents and Trademarks listed on Schedules
A, B and C hereto), and including without limitation all proceeds thereof (such
as, by way of example but not by way of limitation, license royalties and
proceeds of infringement suits), the right to sue for past, present and future
infringements, all rights corresponding thereto throughout the world and all
re-issues, divisions continuations, renewals, extensions and
continuations-in-part thereof.

This security interest is granted in conjunction with the security interest
granted to Lender under the Loan Agreement. The rights and remedies of Lender
with respect to the security interest granted hereby are in addition to those
set forth in the Loan Agreement and the other Loan Documents, and those which
are now or hereafter available to Lender as a matter of law or equity. Each
right, power and remedy of Lender provided for herein or in the Loan Agreement
or any of the Loan Documents, or now or hereafter existing at law or in equity
shall be cumulative and concurrent and shall be in addition to every right,
power or remedy provided for herein and the exercise by Lender of any one or
more of the rights, powers or remedies provided for in this Intellectual
Property Security Agreement, the Loan Agreement or any of the other Loan
Documents, or now or hereafter existing at law or in equity, shall not preclude
the simultaneous or later exercise by any person, including Lender, of any or
all other rights, powers or remedies.

Grantor represents and warrants that Exhibits A, B, and C attached hereto set
forth any and all intellectual property rights in connection to which Grantor
has registered or filed an application with either the United States Patent and
Trademark Office or the United States Copyright Office, as applicable.

This Agreement may be executed in two or more counterparts, each of which shall
be deemed an original but all of which together shall constitute the same
instrument.

 

-1-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Intellectual Property Security
Agreement to be duly executed by its officers thereunto duly authorized as of
the first date written above.

 

            GRANTOR: Address of Grantor:     IRVINE SENSORS CORPORATION 3001 Red
Hill Ave., Bldg. 4-108       Costa Mesa, CA 92626     By:  

/s/ JOHN C. CARSON

 

Attn: Chief Executive Officer

    Title:   President & CEO Address:     LENDERS: 600 Montgomery Street, 44th
Floor     LONGVIEW FUND, L.P. San Francisco, CA 94111       Fax: (415) 981-5301
            By:  

/s/ S. MICHAEL RUDOLPH

      Title:   CFO – Investment Adviser Pradafant 7     ALPHA CAPITAL ANSTALT
9490 Furstentums       Vaduz, Lichtenstein       Fax: 011-42-32323196     By:  

/s/ KONRAD ACKERMAN

      Title:   Director

 

-2-